Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 2, 2014

                                            No. 04-14-00819-CR

                                      IN RE Christopher S. ORTIZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

       On November 25, 2014, relator filed a pro se petition for writ of mandamus. The court
has considered relator’s petition and determined that we do not have jurisdiction to consider the
requested relief. The petition is DISMISSED FOR LACK OF JURISDICTION. The court’s
opinion will issue at a later date.

           It is so ORDERED on December 2nd, 2014.


                                                                     _____________________________
                                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1
  This proceeding arises out of Cause No. 2009CR11043, styled The State of Texas v. Christopher S. Ortiz, pending
in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen Jr. presiding.